Citation Nr: 0334973	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a scar of the left foot, status post 
bunionectomy and arthroplasty.

Entitlement to an increased (compensable) rating for service-
connected residuals of a scar of the left breast, status post 
left breast biopsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Army from May 1988 to October 1988, including service from 
December 27, 1990, to April 24, 1991, in the Southwest Asia 
theater of operations during Operation Desert Shield/Desert 
Storm.  The record shows that the RO has received 
notification that the claimant has returned to active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  That decision granted service connection 
for postoperative scars of the left foot, status post 
bunionectomy and arthroplasty, and for a residual scar of the 
left breast, status post left breast biopsy, each evaluated 
as noncompensably disabling.  The claimant appealed those 
determinations, seeking increased (compensable) ratings for 
both those disabilities.  

This case was also previously before the Board on February 6, 
2001, and was Remanded for additional development of the 
record, to include obtaining additional medical records from 
any private or VA health care providers identified by the 
claimant, and for a VA examination by a qualified examiner 
who had reviewed the claims folder to determine the current 
extent of the claimant's scars of the right foot and left 
breast.  In addition; the RO was directed to comply with all 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)].  The 
requested development has been completed, and those issues 
are addressed in the Remand portion of this order.

While the claim was thus in Remand status, a rating decision 
of March 2003 granted an increased initial rating of 10 
percent for the claimant's service-connected postoperative 
scars of the left foot, status post bunionectomy and 
arthroplasty, and confirmed and continued the noncompensable 
rating for a service-connected residual scar of the left 
breast, status post left breast biopsy.  Applicable law 
mandates that when a veteran seeks an original or increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The veteran has not withdrawn her 
appeal as to the issue of an increased rating for her 
service-connected postoperative scars of the left foot, 
status post bunionectomy and arthroplasty, and that claim 
remains before the Board for review.  


REMAND

This case must again be Remanded to the RO for reasons set 
forth below:

On September 22, 2003, one of the regulations promulgated by 
VA to implement the VCAA was invalidated.  Specifically, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held invalid the provisions of 38 C.F.R. § 
3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  See Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 200

A review of the record shows that the RO notified the 
claimant and her representative of the provisions of the VCAA 
by RO letter of January 30, 2003, which notified her that she 
should submit any additional evidence in support of her 
claims to the RO within 60 days of the date of that 
notification letter.  She was further informed that if the 
additional information or evidence was received within one 
year of the date of that notification letter, she would be 
paid any benefits to which she was entitled from the date of 
receipt of her claim, and that if the additional information 
or evidence was received within one year of the date of that 
notification letter, she would be paid any benefits to which 
she was entitled from the date of receipt of that evidence.  

The record further shows that the case was then returned to 
the Board on June 26, 2003.  In a September 25, 2003 letter, 
the Board notified the claimant of a change in the law 
governing the evaluation of scars, pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  With that 
letter, the claimant and her representative were provided a 
copy of the newly revised provisions of VA's Schedule for 
Rating Disabilities.  

The appellant is hereby notified that she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The case must be Remanded to the RO for the following 
actions:

1.  The RO must obtain documentary 
evidence from the service department 
establishing that the claimant has 
returned to active duty, and copies of 
any report of medical history or report 
of medical examination conducted in 
connection with that reentry into active 
service.  

2.  The RO must afford the claimant a 
period of one year after the date of it's 
VCAA notification letter of June 26, 
2003, in which to submit additional 
information or evidence in support of the 
increased rating claims currently at 
issue.  

3.  Upon the expiration of that period, 
the RO should readjudicate those claims 
under both the old and the newly revised 
criteria for evaluating scars, in light 
any additional evidence submitted.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal, as well as the former and newly revised provisions of 
VA's Schedule for Rating Disabilities pertaining to the 
evaluation of scars.  An appropriate period of time should be 
allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




